Case 4:20-cv-00211-JED-JFJ Document 33 Filed in USDC ND/OK on 08/04/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OKLAHOMA

  DCCC, et al.,                         )
                                        )
                   Plaintiffs,          )
                                        )           Case No. 20-CV-211-JED-JFJ
  v.                                    )
                                        )
  PAUL ZIRIAX, in his official capacity )
  as SECRETARY OF THE                   )
  OKLAHOMA STATE ELECTION               )
  BOARD, et al.,                        )
                                        )
                   Defendants.          )


                                           ORDER

         The plaintiffs bring this action against the Secretary of the Oklahoma State Election

  Board and the Chair, Vice Chair, and Members of the Board. All of the defendants are sued

  in their official capacities. The plaintiffs challenge the constitutionality of election laws

  that they claim are unduly burdensome, and they seek injunctive and declaratory relief in

  advance of the November, 2020 elections. In short, they contest certain restrictions

  imposed upon absentee voting under Oklahoma law: notarization, witnessing, photo

  identification, postage, timing, and the criminalization of persons or entities (including

  organizations like plaintiffs) who request or receive absentee ballots of their constituents.

  (See Doc. 18 at 5, ¶¶ 6-7). 1




  1
          All references to Documents from the case docket are to the page numbers at the
  top of the filed document as docketed in CM/ECF, rather than to internal page numbers.
Case 4:20-cv-00211-JED-JFJ Document 33 Filed in USDC ND/OK on 08/04/20 Page 2 of 5




         According to the plaintiffs, these restrictions are particularly burdensome and

  onerous in light of the COVID-19 pandemic, which presents a heightened risk of infection

  to Oklahomans who vote in-person. As a result of those risks, more Oklahomans are

  expected to avail themselves of voting by absentee ballot, which is available to all

  Oklahomans. The problem, according to the plaintiffs, is that certain absentee ballot laws

  require voters wishing to vote by absentee ballot to expend money and expose themselves

  to a risk of COVID-19 infection. For example, plaintiffs alleges that most Oklahomans

  wanting to vote by absentee ballot to avoid the risks of in-person voting will still be

  required to risk COVID-19 infection to obtain a notarization of their absentee ballots, to

  copy their identification, or to purchase stamps.        The plaintiffs also claim that the

  restrictions on their collection of ballots or other assistance offered to constituents is an

  unconstitutional restriction.

         The defendants move to dismiss for improper venue or, in the alternative, to transfer

  this case to the Western District of Oklahoma where the Election Board presides. (Doc.

  24). According to the defendants, the only proper defendant is Paul Ziriax, who is the

  Secretary of the Oklahoma State Election Board and resides in the Western District of

  Oklahoma.      They maintain that Secretary Ziriax is the only defendant who has

  responsibility for the absentee ballot issues challenged by the plaintiffs. (See id. at 2-3).

         The plaintiffs respond that the members of the Election Board are proper defendants

  because they have supervisory authority over the county election boards, including the

  Tulsa County Election Board, which is the largest in the State. (Doc. 31 at 13-14). As a

  result, plaintiffs also contend that venue is proper because substantial events material to

                                                2
Case 4:20-cv-00211-JED-JFJ Document 33 Filed in USDC ND/OK on 08/04/20 Page 3 of 5




  the plaintiffs’ claims have occurred and will occur in the Northern District of Oklahoma,

  because numerous of the plaintiffs’ constituents and members who reside in this District

  are burdened by the challenged restrictions on absentee voting. (Id. at 11).

         Upon consideration of the factual and legal arguments and authorities provided by

  the plaintiffs and the defendants (see Doc. 24, 31, 32) and the Amended Complaint (Doc.

  18), the Court determines that the defendant Board Members are properly-named

  defendants in this action. While the Board Member defendants dispute that they have

  responsibilities relating to the absentee ballot issues challenged in this case, the plaintiffs

  have presented sufficient information and authority to support maintenance of this suit

  against both the Secretary of the Election Board and the Election Board Members. (See

  Doc. 31 at 13-18).

         A civil action may be brought in a judicial district “in which any defendant resides,

  if all defendants are residents of the State in which the district is located,” or “in which a

  substantial part of the events or omissions giving rise to the claim occurred. . . .” 28 U.S.C.

  § 1391(b). Venue can be proper in multiple districts. ConocoPhillips Co. v. Jump Oil Co.,

  948 F. Supp. 2d 1272, 1282 (N.D. Okla. 2013) (“Section 1391(b)(2) does not require that

  a court determine which judicial district has the most substantial connection to the case

  but, instead, venue may be proper in multiple districts as long as a substantial part of the

  events or omissions giving rise to the case occurred in those districts.”). Venue is thus

  proper under 28 U.S.C. § 1391(b)(1), because one of the defendants resides in this District

  and all of the defendants reside in the State, and under § 1391(b)(2) because a substantial



                                                3
Case 4:20-cv-00211-JED-JFJ Document 33 Filed in USDC ND/OK on 08/04/20 Page 4 of 5




  part of the events presented by the plaintiffs’ claims will occur in this District. The request

  to dismiss or transfer for improper venue is thus denied.

         In the alternative, the defendants request that this case be transferred to the United

  States District Court for the Western District of Oklahoma pursuant to 28 U.S.C. § 1404(a).

  (Doc. 24 at 15-16). Under § 1404(a), the district court is granted discretion to decide the

  proper venue. See, e.g., Palace Exploration Co. v. Petroleum Dev. Co., 316 F.3d 1110,

  1121 (10th Cir. 2003). In considering a motion to transfer, courts should weigh several

  factors:

         the plaintiff's choice of forum; the accessibility of witnesses and other
         sources of proof, including the availability of compulsory process to insure
         attendance of witnesses; the cost of making the necessary proof; questions as
         to the enforceability of a judgment if one is obtained; relative advantages and
         obstacles to a fair trial; difficulties that may arise from congested dockets;
         the possibility of the existence of questions arising in the area of conflict of
         laws; the advantage of having a local court determine questions of local law;
         and [ ] all other considerations of a practical nature that make a trial easy,
         expeditious and economical.

  Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1167 (10th Cir. 2010) (citing

  Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir. 1991)).

  “To demonstrate inconvenience, the movant must . . . identify the witnesses[,] . . . indicate

  the quality or materiality of their testimony[,] . . . and . . . show that . . . the use of

  compulsory process would be necessary.” Id. Further, the “party moving to transfer a case

  pursuant to § 1404(a) bears the burden of establishing that the existing forum is

  inconvenient.” Scheidt v. Klein, 956 F.2d 963, 965 (10th Cir. 1992). Considering the

  parties’ briefing in light of the Bartile Roofs factors, the defendants have not established



                                                4
Case 4:20-cv-00211-JED-JFJ Document 33 Filed in USDC ND/OK on 08/04/20 Page 5 of 5




  that this forum is inconvenient to an extent that would warrant discretionary transfer under

  § 1404(a).

         Accordingly, the defendants’ motion to dismiss or transfer venue (Doc. 24) is

  denied.

         SO ORDERED this 4th day of August, 2020.




                                               5
